

	

		II

		109th CONGRESS

		2d Session

		S. 2482

		IN THE SENATE OF THE UNITED STATES

		

			March 30, 2006

			Ms. Landrieu (for

			 herself and Mr. Kerry) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To authorize funding for State-administered bridge loan

		  programs, to increase the access of small businesses to export assistance

		  center services in areas in which the President declared a major disaster as a

		  result of Hurricane Katrina of 2005, Hurricane Rita of 2005, or Hurricane Wilma

		  of 2005, to authorize additional disaster loans, to require reporting regarding

		  the administration of the disaster loan programs, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Gulf Coast Open for Business Act of

			 2006.

		2.FindingsCongress finds that—

			(1)43 percent of

			 businesses that close following a natural disaster never reopen;

			(2)an additional 29

			 percent of businesses close down permanently within 2 years of a natural

			 disaster;

			(3)Hurricane Katrina

			 struck the Gulf Coast of the United States on August 29, 2005, negatively

			 impacting small business concerns and disrupting commerce in the States of

			 Louisiana, Mississippi, and Alabama;

			(4)Hurricane Rita

			 struck the Gulf Coast of the United States on September 24, 2005, negatively

			 impacting small business concerns and disrupting commerce in the States of

			 Texas and Louisiana;

			(5)Hurricane Wilma

			 struck the Gulf Coast of the United States on October 24, 2005, negatively

			 impacting small business concerns and disrupting commerce in the State of

			 Florida;

			(6)according to the

			 United States Chamber of Commerce, more than 125,000 small and medium-sized

			 businesses in the Gulf Coast were disrupted by Hurricane Katrina or Hurricane

			 Rita and, as of March 2006, local chambers of commerce reported that as many as

			 2/3 of their members had not resumed business

			 operations;

			(7)as of March 29,

			 2006, 7 months will have passed since Hurricane Katrina impacted the Gulf

			 Coast, yet despite that passage of time, small business concerns in the

			 affected States are still in need of assistance;

			(8)due to a slow

			 initial Federal response and the widespread devastation in the affected States,

			 businesses impacted by Hurricane Katrina are in dire need of increased access

			 to capital, access to State and Federal recovery contracts, and technical

			 assistance to recover and prosper; and

			(9)without the full

			 recovery and prosperity of affected businesses, the Gulf Coast, and the rest of

			 the United States, will be negatively impacted.

			3.DefinitionsIn this Act—

			(1)the terms

			 Administration and Administrator mean the Small

			 Business Administration and the Administrator thereof, respectively;

			(2)the term

			 disaster loan program means the disaster loan program authorized

			 under section 7 of the Small Business Act (15 U.S.C. 636);

			(3)the term

			 Disaster Area means an area in which the President has declared a

			 major disaster in response to Hurricane Katrina of 2005, Hurricane Rita of

			 2005, or Hurricane Wilma of 2005;

			(4)the term

			 major disaster has the meaning given the term in section 102 of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5122);

			(5)the term

			 relevant area means an area in which the President has declared a

			 major disaster, during the period in which such declaration is in

			 effect;

			(6)the term

			 small business concern has the meaning given the term in section 3

			 of the Small Business Act (15 U.S.C. 632); and

			(7)the term

			 2006 Atlantic hurricane season means the period beginning on June

			 1, 2006, and ending on November 30, 2006.

			4.State Bridge Loan

			 Programs

			(a)In

			 generalThere is authorized to be appropriated to the Secretary

			 of Commerce $50,000,000 for the Economic Development Administration of the

			 Department of Commerce to make grants to the appropriate State government

			 agencies in Louisiana, Alabama, Mississippi, Texas, and Florida, to carry out

			 this section.

			(b)Disbursement of

			 fundsThe Department of Commerce shall disburse the funds

			 authorized under subsection (a) in the most expeditious manner possible to the

			 designated States, based on—

				(1)the number of

			 businesses directly damaged or disrupted by Hurricane Katrina of 2005,

			 Hurricane Rita of 2005, or Hurricane Wilma of 2005, in the State;

				(2)the number of

			 residents displaced from the State by Hurricane Katrina of 2005, Hurricane Rita

			 of 2005, or Hurricane Wilma of 2005;

				(3)the number of

			 jobs lost or disrupted by Hurricane Katrina of 2005, Hurricane Rita of 2005, or

			 Hurricane Wilma of 2005, in the State;

				(4)the extent of

			 economic disruption by Hurricane Katrina of 2005, Hurricane Rita of 2005, or

			 Hurricane Wilma of 2005, in the State; and

				(5)the number of

			 evacuees from any other State due to Hurricane Katrina of 2005, Hurricane Rita

			 of 2005, or Hurricane Wilma of 2005, to whom the designated State is providing

			 assistance.

				(c)Use of

			 funds

				(1)In

			 generalGrants awarded to a State under subsection (a) shall be

			 used by the State to provide bridge loans, which may be made to any person

			 located in a Disaster Area who was negatively impacted by Hurricane Katrina of

			 2005, Hurricane Rita of 2005, or Hurricane Wilma of 2005, to assist such person

			 in covering costs until the person is able to obtain loans through

			 Administration assistance programs or other sources.

				(2)ReimbursementA

			 State may use a grant awarded under subsection (a) as reimbursement for any

			 State funds used to provide bridge loans to any person located in a Disaster

			 Area who was negatively impacted by Hurricane Katrina of 2005, Hurricane Rita

			 of 2005, or Hurricane Wilma of 2005, before the date on which the funds

			 authorized under subsection (a) are disbursed.

				(3)CriteriaNotwithstanding

			 any other provision of law, in making bridge loans under paragraph (1), the

			 State may use such criteria as the State determines appropriate, and shall not

			 be required to apply eligibility criteria for programs administered by the

			 Federal Government, including the Department of Commerce.

				(4)TermsAny

			 loan made by a State under paragraph (1) may initially be a noncollateralized,

			 low-interest loan.

				(5)Administrative

			 expensesThe Department of Commerce may use not more than

			 $1,000,000 of the funds authorized under subsection (a) to administer the

			 provision of grants to the designated States under this subsection.

				5.Trade outreach

			 at gulf coast United States export assistance centers

			(a)Increase in

			 small business international trade staffThe Administrator shall

			 hire 1 full-time international finance specialist for the Office of

			 International Trade of the Administration.

			(b)Location and

			 service areaThe international finance specialist hired under

			 subsection (a)—

				(1)may be located in

			 the New Orleans, Louisiana United States Export Assistance Center or in the

			 Jackson, Mississippi United States Export Assistance Center; and

				(2)shall—

					(A)help to carry out

			 the export promotion efforts described in section 22 of the Small Business Act

			 (15 U.S.C. 649); and

					(B)provide such

			 services in the States of Louisiana, Mississippi, Alabama, and Arkansas.

					(c)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized to be appropriated to the

			 Administration to carry out this section—

					(A)$105,475 for each

			 of fiscal years 2006 through 2011; and

					(B)such sums as are

			 necessary for each fiscal year thereafter.

					(2)Availability of

			 fundsAmounts made available under this subsection shall remain

			 available until expended.

				6.Small business

			 development centers

			(a)Waiver of

			 maximum amountSection

			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) is amended by adding

			 at the end the following:

				

					(D)Fiscal years 2005 and

				2006For fiscal years 2005 and 2006, the Administrator has the

				authority to waive the maximum amount of $100,000 for grants under subparagraph

				(C)(viii), and such grants shall be made available for small business

				development centers assisting small business concerns adversely affected by

				Hurricane Katrina of 2005, Hurricane Rita of 2005, or Hurricane Wilma of

				2005.

					.

			(b)Assistance

			 after hurricane katrina, hurricane rita, and hurricane

			 wilmaSection 21(b) of the Small Business Act (15 U.S.C. 648(b))

			 is amended by adding at the end the following:

				

					(4)Assistance after hurricane katrina,

				hurricane rita, and hurricane wilma

						(A)In generalThe

				Administration shall authorize any small business development center,

				regardless of location, to provide advice, information, and assistance, as

				described in subsection (c), to a small business concern located in an area in

				which the President has designated as a major disaster (as that term is defined

				in section 102 of the Robert T. Stafford Disaster Relief and Emergency

				Assistance Act (42 U.S.C. 5122)) as a result of Hurricane Katrina of 2005,

				Hurricane Rita of 2005, Hurricane Wilma of 2005.

						(B)Continuity of

				servicesA small business development center that provides

				counselors to an area described in subparagraph (A) shall, to the maximum

				extent practicable, ensure continuity of services in the State it currently

				serves.

						.

			7.Disaster loans

			 after Hurricane Katrina, Hurricane Rita, and Hurricane Wilma

			(a)In a disaster

			 areaSection 7(b) of the Small

			 Business Act (15 U.S.C. 636(b)) is amended by inserting immediately

			 after paragraph (3) the following:

				

					(4)Authority for

				lenders to process disaster loansThe Administrator may enter

				into an agreement with a qualified lender, as determined by the Administrator,

				to process loans under this section, under which the Administrator shall pay

				the lender a fee for each loan processed.

					(5)Authority for

				the administrator to contract with lenders for loan loss verification

				servicesThe Administrator may enter into an agreement with a

				qualified lender or loss verification professional, as determined by the

				Administrator, to verify losses for loans under this section, under which the

				Administrator shall pay the lender or verification professional a fee for each

				loan for which such lender or verification professional verifies losses.

					(6)Disaster loans

				after Hurricane Katrina, Hurricane Rita, and Hurricane Wilma in a disaster

				area

						(A)DefinitionsIn

				this paragraph—

							(i)the term

				Disaster Area means an area in which the President has declared a

				major disaster in response to Hurricane Katrina of 2005, Hurricane Rita of

				2005, or Hurricane Wilma of 2005; and

							(ii)the term

				qualified borrower means a person to whom the Administrator made a

				loan under this section because of Hurricane Katrina of 2005, Hurricane Rita of

				2005, or Hurricane Wilma of 2005.

							(B)Loans to

				nonprofitsIn addition to any other loan authorized by this

				subsection, the Administrator may make such loans under this subsection (either

				directly or in cooperation with banks or other lending institutions through

				agreements to participate on an immediate or deferred basis) as the

				Administrator determines appropriate to a nonprofit organization, including a

				religious organization, that was located in a Disaster Area on August 29, 2005,

				and was negatively impacted or is providing services to persons who were

				negatively impacted by Hurricane Katrina of 2005, Hurricane Rita of 2005, or

				Hurricane Wilma of 2005.

						(C)Deferment of

				disaster loan payments

							(i)In

				generalNotwithstanding any other provision of law, payments of

				principal and interest on a loan to a qualified borrower made before August 24,

				2007, shall be deferred, and no interest shall accrue with respect to such

				loan, during the time period described in clause (ii).

							(ii)Time

				periodThe time period for purposes of clause (i) shall be 1 year

				from the later of the date of enactment of this paragraph or the date on which

				funds are distributed under a loan described in clause (i), but may be extended

				to 2 years from such date, at the discretion of the Administrator.

							(iii)Resumption of

				paymentsAt the end of the time period described in clause (ii),

				the payment of periodic installments of principal and interest shall be

				required with respect to such loan, in the same manner and subject to the same

				terms and conditions as would otherwise be applicable to any other loan made

				under this subsection.

							(D)Extended

				application periodNotwithstanding any other provision of law,

				the Administrator shall accept applications for assistance under this

				subsection as a result of Hurricane Katrina of 2005, Hurricane Rita of 2005, or

				Hurricane Wilma of 2005 until 1 year after the date on which the President

				declared a major disaster, as that term is defined in section 102 of the Robert

				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), as a

				result of Hurricane Katrina of 2005, Hurricane Rita of 2005, or Hurricane Wilma

				of 2005, as the case may be.

						(E)Prohibition on

				sale of disaster loansNo loan under this subsection made as a

				result of Hurricane Katrina of 2005, Hurricane Rita of 2005, or Hurricane Wilma

				of 2005 may be

				sold.

						.

			(b)Nationwide

			 disaster loansSection 7(b)

			 of the Small Business Act (15 U.S.C.

			 636(b)), as amended by this Act, is amended by inserting immediately after

			 paragraph (6) the following:

				

					(7)Nationwide

				loans after Hurricane Katrina, Hurricane Rita, and Hurricane

				WilmaIn addition to any

				other loan authorized by this subsection, the Administrator may make such loans

				under this subsection (either directly or in cooperation with banks or other

				lending institutions through agreements to participate on an immediate or

				deferred basis) as the Administrator determines appropriate to a small business

				concern, small agricultural cooperative, small nursery, or small producer

				cooperative located anywhere in the United States that demonstrates a direct

				adverse economic impact caused by Hurricane Katrina of 2005, Hurricane Rita of

				2005, or Hurricane Wilma of 2005, based on such criteria as the Administrator

				may set by rule, regulation, or

				order.

					.

			(c)Disaster

			 mitigation

				(1)In

			 generalSection 7(b)(1)(A) of the Small Business Act (15 U.S.C.

			 636(b)(1)(A)) is amended by inserting of the aggregate costs of such

			 damage or destruction (whether or not compensated for by insurance or

			 otherwise) after 20 per centum.

				(2)Effective

			 date

					(A)In

			 generalExcept as provided in subparagraph (B), the amendment

			 made by paragraph (1) shall apply with respect to a loan or guarantee made

			 after the date of enactment of this Act.

					(B)Loans in a

			 Disaster AreaFor any loan or guarantee to a person located in a

			 Disaster Area, the amendment made by paragraph (1), shall apply with respect to

			 a loan or guarantee under which funds are disbursed on or after the date on

			 which the President declared a major disaster as a result of Hurricane Katrina

			 of 2005, Hurricane Rita of 2005, or Hurricane Wilma of 2005, as the case may

			 be.

					(d)Monthly

			 accounting report to congress

				(1)In

			 generalOn the first Monday of each month, the Administrator

			 shall provide to the Committee on Small Business and Entrepreneurship of the

			 Senate and to the Committee on Small Business of the House of Representatives a

			 report on the disaster loan program for the preceding month.

				(2)ContentsEach

			 report under paragraph (1) shall include—

					(A)the daily average

			 lending volume, in number of loans and dollars, and the percent by which each

			 category has increased or decreased since the previous report under paragraph

			 (1);

					(B)the weekly

			 average lending volume, in number of loans and dollars, and the percent by

			 which each category has increased or decreased since the previous report under

			 paragraph (1);

					(C)the amount of

			 funding spent over the month for loans, both in appropriations and program

			 level, and the percent by which each category has increased or decreased since

			 the previous report under paragraph (1);

					(D)the amount of

			 funding available for loans, both in appropriations and program level, and the

			 percent by which each category has increased or decreased, noting the source of

			 any additional funding;

					(E)an estimate of

			 how long the available funding for such loans will last, based on the spending

			 rate;

					(F)the amount of

			 funding spent over the month for staff, along with the number of staff, and the

			 percent by which each category has increased or decreased since the previous

			 report under paragraph (1);

					(G)the amount of

			 funding spent over the month for administrative costs, and the percent by which

			 spending has increased or decreased since the previous report under paragraph

			 (1);

					(H)the amount of

			 funding available for salaries and expenses combined, and the percent by which

			 funding has increased or decreased, noting the source of any additional

			 funding; and

					(I)an estimate of

			 how long the available funding for salaries and expenses will last, based on

			 the spending rate.

					(e)Daily disaster

			 updates to congress for presidentially declared disasters

				(1)In

			 generalDuring the period beginning on the date on which the

			 President declares a major disaster and ending on the date on which such

			 declaration terminates, on each day, excluding Federal holidays and weekends,

			 the Administrator shall provide to the Committee on Small Business and

			 Entrepreneurship of the Senate and to the Committee on Small Business of the

			 House of Representatives a report on the operation of the disaster loan program

			 for the area in which the President declared such major disaster.

				(2)ContentsEach

			 report under paragraph (1) shall include—

					(A)the allocations

			 of loan processing, loss verification, and additional field staff at

			 Administration offices nationwide, as well as the allocations of such staff at

			 the various disaster field offices, disaster recovery centers, and workshops in

			 each State in the relevant area;

					(B)the daily number

			 of applications received from applicants in the relevant area, as well as a

			 breakdown of such figures by State;

					(C)the daily number

			 of applications pending application entry from applicants in the relevant area,

			 as well as a breakdown of such figures by State;

					(D)the daily number

			 of applications withdrawn by applicants in the relevant area, as well as a

			 breakdown of such figures by State;

					(E)the daily number

			 of applications summarily declined by the Administrator from applicants in the

			 relevant area, as well as a breakdown of such figures by State;

					(F)the daily number

			 of applications declined by the Administrator from applicants in the relevant

			 area, as well as a breakdown of such figures by State;

					(G)the daily number

			 of applications in process from applicants in the relevant area, as well as a

			 breakdown of such figures by State;

					(H)the daily number

			 of applications approved by the Administrator from applicants in the relevant

			 area, as well as a breakdown of such figures by State;

					(I)the daily dollar

			 amount of applications approved by the Administrator from applicants in the

			 relevant area, as well as a breakdown of such figures by State;

					(J)the daily amount

			 of loans dispersed, both partially and fully, by the Administrator to

			 applicants in the relevant area, as well as a breakdown of such figures by

			 State;

					(K)the daily dollar

			 amount of loans dispersed, both partially and fully, from the Disaster Area, as

			 well as a breakdown of such figures by State;

					(L)the number of

			 applications approved, including dollar amount approved, as well as

			 applications partially and fully dispersed, including dollar amounts, since the

			 last report under paragraph (1); and

					(M)the declaration

			 date, physical damage closing date, economic injury closing date, and number of

			 counties included in the declaration of a major disaster.

					(f)Technical

			 amendmentsSection 7(b) of the Small Business Act (15 U.S.C.

			 636(b)) is amended—

				(1)in the matter

			 preceding paragraph (1), by striking the, Administration and

			 inserting the Administration;

				(2)in paragraph

			 (2)(A), by striking Disaster Relief and Emergency Assistance Act

			 and inserting Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5121 et seq.); and

				(3)in the

			 undesignated matter at the end—

					(A)by striking

			 , (2), and (4) and inserting and (2); and

					(B)by striking

			 , (2), or (4) and inserting (2).

					8.HUBZones

			(a)In

			 generalSection 3(p)(1) of

			 the Small Business Act (15 U.S.C. 632(p)(1)) is amended—

				(1)in subparagraph

			 (D), by striking or at the end;

				(2)in subparagraph

			 (E), by striking the period at the end and inserting ; or;

			 and

				(3)by adding at the

			 end the following:

					

						(F)an area in which

				the President has declared a major disaster, as that term is defined in 102 of

				the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

				5122), in response to Hurricane Katrina of 2005, Hurricane Rita of 2005, or

				Hurricane Wilma of

				2005

						.

				(b)Termination

				(1)In

			 generalThe amendments made by subsection (a) are repealed

			 effective on the date that is 5 years after the date of enactment of this

			 Act.

				(2)ReportNot

			 later than the date described in paragraph (1), the Administrator shall submit

			 to the Committee on Small Business and Entrepreneurship of the Senate and the

			 Committee on Small Business of the House of Representatives a report—

					(A)describing the

			 impact of designating as a HUBZone any area that the President declared a major

			 disaster as a result of Hurricane Katrina of 2005, Hurricane Rita of 2005, or

			 Hurricane Wilma of 2005;

					(B)assessing the

			 efficacy of the designation described in subparagraph (A) in creating a

			 positive economic impact in the area described in subparagraph (A); and

					(C)making

			 recommendations, if any, regarding the extension of the designation described

			 in subparagraph (A).

					9.Small business

			 participation

			(a)In

			 generalIt is the policy of the United States that small business

			 concerns with headquarters in the region affected by Hurricane Katrina of 2005,

			 Hurricane Rita of 2005, or Hurricane Wilma of 2005, or employing a significant

			 number of individuals from that region, shall have the maximum practicable

			 opportunity to participate in the performance of contracts let by any Federal

			 agency for activities related to relief, recovery, or reconstruction as a

			 result of Hurricane Katrina of 2005, Hurricane Rita of 2005, or Hurricane Wilma

			 of 2005.

			(b)GoalsTo

			 facilitate the maximum practicable utilization of small business concerns in

			 the federally funded projects described in subsection (a), the Administrator

			 and the head of any Federal agency making procurements related to relief,

			 recovery, or reconstruction in the region described in subsection (a) shall set

			 a goal, effective not later than 90 days after the date of enactment of this

			 Act, to award not less than 30 percent of amounts expended for prime contracts

			 and not less than 40 percent of amounts expended for subcontracts on

			 procurements by such agency related to the aftermath of Hurricane Katrina of

			 2005, Hurricane Rita of 2005, or Hurricane Wilma of 2005 to small business

			 concerns described in subsection (a).

			(c)ReportNot

			 later than 7 days after the date of enactment of this Act, and every 7 days

			 thereafter, the Administrator shall compile data using the Federal Procurement

			 Data System and provide to the Committee on Small Business and Entrepreneurship

			 of the Senate and the Committee on Small Business of the House of

			 Representatives a report of the utilization of small business concerns and

			 amount of contracts awarded to small business concerns for disaster relief,

			 recovery, and reconstruction related to the aftermath of Hurricane Katrina of

			 2005, Hurricane Rita of 2005, and Hurricane Wilma of 2005.

			10.Use of local

			 firms and individualsSection

			 307 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5150) is amended to read as follows:

			

				307.Use of local

				firms and individualsIn the

				expenditure of Federal funds for debris clearance, distribution of supplies,

				reconstruction, and other major disaster or emergency assistance activities

				which may be carried out by contract or agreement with private organizations,

				firms, or individuals, preference shall be given, to the maximum extent

				practicable, to those organizations, firms, and individuals residing or doing

				business primarily in the area affected by such disaster or emergency. The

				Federal Government shall establish a goal to award not less than 10 percent of

				such contracts to firms within or in close proximity of the area in which the

				President has declared a major disaster during the term of such designation.

				This section shall not be considered to restrict the use of Department of

				Defense resources in the provision of major disaster assistance under this

				Act.

				.

		11.Nondiscrimination

			 in disaster assistanceSection

			 308(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act

			 (42 U.S.C. 5151(b)) is amended by adding at the end the following: The

			 requirements of this subsection shall also apply to the awarding of contracts

			 for debris clearance, distribution of supplies, reconstruction, and other major

			 disaster or emergency assistance activities and shall require governmental

			 bodies to fully consider the utilization of expedited procurement tools for

			 small business concerns, small business concerns owned and controlled by

			 service-disabled veterans, and HUBZone small business concerns, as such terms

			 are defined in section 3 of the Small Business Act (15 U.S.C. 632) and for

			 small business concerns owned and controlled by socially and economically

			 disadvantaged individuals, as such term is defined in section 8 of the Small

			 Business Act (15 U.S.C. 637)..

		12.Removing

			 barriers to bonding for small businesses

			(a)RequisitionsNotwithstanding

			 any other provision of law, for any procurement related to Hurricane Katrina of

			 2005, Hurricane Rita of 2005, or Hurricane Wilma of 2005 that has been

			 set-aside for small business concerns, the Administrator shall negotiate with

			 the head of the Federal agency making such procurement an agreement to permit

			 contracting officers to submit requisitions on a biweekly basis.

			(b)Sureties

				(1)In

			 generalThe Administrator shall waive any increase in guarantee

			 fees for a surety providing guarantees related to contracts for disaster

			 relief, recovery, or reconstruction related to the aftermath of Hurricane

			 Katrina of 2005, Hurricane Rita of 2005, or Hurricane Wilma of 2005 under the

			 Surety Bond Guarantee Program under part B of title IV of the Small Business

			 Investment Act of 1958 (15 U.S.C. 694a et seq.) during the 5-year period

			 beginning on the date of enactment of this Act.

				(2)Preferred

			 programFor any contract for relief, recovery, or reconstruction

			 related to the aftermath of Hurricane Katrina of 2005, Hurricane Rita of 2005,

			 or Hurricane Wilma of 2005, the Administrator may permit a surety participating

			 in the Preferred Surety Bond Guarantee Program under section 411(a)(3) of the

			 Small Business Investment Act of 1958 (15 U.S.C. 694b(a)(3)) to use rates

			 approved by the insurance commissioner in the State in which such contract will

			 be performed.

				(3)ReportingNot

			 later than 180 days after the date of enactment of this Act and annually

			 thereafter, the Administrator shall report to the Committee on Small Business

			 and Entrepreneurship of the Senate and the Committee on Small Business of the

			 House of Representatives on availability of bonds to small business concerns

			 performing contracts for disaster relief, recovery, or reconstruction related

			 to the aftermath of Hurricane Katrina of 2005, Hurricane Rita of 2005, or

			 Hurricane Wilma of 2005.

				13.Hurricane

			 response plan for the 2006 hurricane season

			(a)In

			 generalNot later than May 31, 2006, the Administrator shall

			 submit to the Committee on Small Business and Entrepreneurship of the Senate

			 and the Committee on Small Business of the House of Representatives a 2006

			 Atlantic hurricane season disaster response plan.

			(b)ContentsThe

			 disaster response plan required under subsection (a) shall include—

				(1)the plan of the

			 Administrator for responding quickly and efficiently after the occurrence of a

			 major disaster during the 2006 Atlantic hurricane season, including a plan on

			 prepositioning disaster response resources and staff, such as loss verifiers

			 and small business development center staff;

				(2)a description of

			 how the Administrator plans to integrate and coordinate the response to a major

			 disaster with the staff and resources of the Federal Emergency Management

			 Agency, including details on where and when joint training simulations are

			 planned during the 2006 Atlantic hurricane season;

				(3)a description of

			 how the Administrator plans to integrate and coordinate the response to a major

			 disaster with the technical assistance programs of the Administration,

			 including the small business development centers;

				(4)the contingency

			 plans of the Administration, if any, for handling increases in the volume of

			 applications under the disaster loan program during the 2006 Atlantic hurricane

			 season, including detailed plans for using local banks, credit unions, and

			 businesses in an area in which the President declares a major disaster or the

			 hiring of additional loan processing and loss verification staff;

				(5)figures and job

			 descriptions regarding the full-time planning and full-time disaster response

			 staff of the Administration;

				(6)the in-service

			 and pre-service training procedures for disaster response staff of the

			 Administration;

				(7)the standard

			 operating procedures of the Administration for responding to hurricanes;

			 and

				(8)a description of

			 the findings and recommendations, if any, based on a review of the response of

			 the Administration to Hurricane Katrina of 2005, Hurricane Rita of 2005, and

			 Hurricane Wilma of 2005.

				

